Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPub 2011/0123143, in view of Dittmar, US PGPub 2016/0084311.
Regarding claim 17, Lee discloses a tapered roller bearing, comprising: an inner ring (10) having an inner raceway surface formed on an outer peripheral surface thereof; an outer ring (20) having an outer raceway surface formed on an inner peripheral surface thereof; a plurality of tapered rollers (30) arranged between the inner raceway surface of the inner ring and the outer raceway surface of the outer ring; and a retainer (100) configured to retain the tapered rollers at a plurality of positions in a circumferential direction, wherein the retainer comprises: a small-diameter-side annular portion (120); a large-diameter-side annular portion (110); and a plurality of pillar portions (150) connecting the small-diameter-side annular portion and the large-diameter-side annular portion to each other, wherein the small-diameter-side annular portion, the large-diameter-side annular portion, and the plurality of pillar portions define 
Lee does not disclose that in a direction perpendicular to the roller axis the non-contact portions facing each other are separated by a distance that is larger than a diameter of the tapered roller along an entire width of the non-contact portions (the 
Dittmar teaches that non-contact portions of a tapered roller bearing retainer (portions shown by 11 in figure 3) that face each other in a respective pocket can be spaced apart by a distance that is larger than a diameter of the tapered roller along the entire width of the non-contact portions (see figure 3 showing and overhead view were the space between adjacent surfaces 11 is clearly larger than the diameter of the roller) for the purpose of providing a region that does not come into contact with the roller and allows for lubricant flow with little restriction so that the service life of the lubricant is increased due to lower shear (large space reduces shear, see paragraph 0033).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lee and increase the spacing between the non-contact portions so that the spacing is larger than the diameter of the ball, as taught by Dittmar, to provide a configuration that allows for lower lubricant flow restriction to increase the service life of the lubricant by reducing shear.
Regarding claim 19, Lee discloses that a radially inner side of each of the distal end surfaces of the projecting portions is formed of a molded surface (based on the specification this is defining how the surface/retainer is formed and is thus a product-by-process recitation, see MPEP 2113, regardless how the surface is formed the result is a surface that rides on the roller, this structure is shown in Lee, see figure 14, and thus the limitation is anticipated).
Regarding claim 20, Lee, while disclosing that the projections have a width less than that of the width of the pocket, does not disclose that a width A of one of the 
Dittmar teaches that the length of the projection that holds the roller in the pocket relative to the overall length of the pocket is 5-25% (see paragraph 0029).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lee, and use a known range for the size of projection relative to the length of the cage pocket, including 5-25% that overlaps with the range that would be included by the ratio of the claim, as taught by Dittmar, which provides the same predictable result of holding the roller in the pocket.  Also, it has been held that where the general conditions of a claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Lee further discloses that the margin of the protrusion (illustrated by B) sets a predetermined pressure and can be used to adjust frictional force (higher pressure higher forces, see paragraph 0083) but does not disclose specifically setting the margin to a range of 0.005mm≤F≤0.30mm. 
Based on the disclosure of Lee stating that this value can be modified to change pressure/force establishes that this margin is a result effective variable.  Adjusting the size of the margin would have been obvious to one having ordinary skill in the art at the time of filing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Thus, based on the disclosure of Lee stating that force-fit margin value can be modified to change pressure/force establishes that this margin is a result effective variable.  Adjusting the size of the margin would have been obvious to one having ordinary skill in the art at the time of filing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Applying this variable in a ratio relative to a constant would also make the ratio a result effective variable as only one variable would be adjusted, thus the range of sizes that would be covered by the ratio of claim 23 is not inventive.
Regarding claim 24, Lee, relative to the background information discloses that the retainers are metal (see paragraph 0016) but Lee does not specifically state that the retainer of the invention is steel.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lee and make the cage out of metal such as steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPub 2011/0123143, in view of Dittmar, US Pub 20116/0084311, as applied to claim 17 above, and further in view of Fujiwara, USP 8,858,088.
Regarding claim 25, Lee does not disclose that a logarithmic crowning is used as a crowning of the tapered roller.
Fujiwara teaches making a tapered roller with a crowning in the form of a logarithmic crowing (see at least column 3, lines 26-33) for the purpose of providing a profile that reduces contact pressure and stress at the contact area to increase the service life (see column 3, lines 26-33).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Lee and use a roller with a logarithmic crowning, as taught by Fujiwara, for the purpose of providing a profile that reduces contact pressure and stress at the contact area to increase the service life.
Allowable Subject Matter
Claims 18, 21 and 26, and those claims depending therefrom, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656